Citation Nr: 1202455	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  04-35 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU). 

2. Entitlement to an increased evaluation for residuals of a fractured right pubis bone, currently evaluated as 10 percent disabling. 

3. Entitlement to an increased evaluation for residuals of a right femoral neuropathy, currently evaluated as 10 percent disabling. 

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for a left ankle disability, including as secondary to service-connected right lower-extremity disorders. 

6. Entitlement to service connection for a left hip disability, including as secondary to service-connected right lower-extremity disorders. 



7. Entitlement to service connection for a low back disability, including as secondary to service-connected right lower-extremity disorders. 

8. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969. He served with the United States Air Force (USAF) Reserve from January 1973 to June 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In April 2007 and August 2009, the Board remanded the Veteran's claims for additional development. His claims of entitlement to increased ratings and for service connection for hearing loss are herein decided and his claim for a TDIU is dismissed. The remaining matters are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1. In October 2009, prior to the promulgation of a decision in the appeal, the Board received a written request from the Veteran asking that his appeal as to entitlement to a TDIU be withdrawn.

2. The reports of May 2003 and February 2011 VA examinations are competent, credible evidence that the Veteran does not experience any residuals of fractured right pubis and secondary femoral neuropathy.

3. The Veteran does not have a hearing loss disability as defined by VA regulation.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's claim of entitlement to a TDIU have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2. The criteria for a disability evaluation in excess of 10 percent for residuals of right pubis fracture are not met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.56, 4.71a Diagnostic Code 5255 (2011). 

3. The criteria for a disability evaluation in excess of 10 percent for residuals of right femoral neuropathy are not met. 38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.56, 4.124a Diagnostic Code 8250-8530 (2011). 

4. The Veteran has not presented evidence such that referral for the assignment of an extraschedular rating for either the residuals of right pubis fracture or right femoral neuropathy, pursuant to 38 C.F.R. § 3.321(b)(1), is warranted. 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 3.326 (2011).

5. The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 101(24), 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2011). Withdrawal may be made by the Veteran or by his authorized representative. 38 C.F.R. § 20.204.  

The RO issued a June 2003 rating decision denying all of the Veteran's claims. After he submitted a timely notice of disagreement, a July 2004 statement of the case (SOC) addressed the issues. The Veteran indicated on a substantive appeal (VA Form 9) submitted in September 2004 that he wished to appeal the issues. The Board remanded his claims for additional development, to include clarification from the Veteran. After a second remand, the Veteran submitted an October 2009 written statement indicating that he no longer wished to pursue his claim for a TDIU. Specifically, the Board had requested that the Veteran complete an additional form supporting his claim for TDIU and he responded with a statement that he was no longer seeking entitlement to TDIU because he was able to work. Evidence within the claims file reflects that he has continued working since submitting that statement.

The Veteran's October 2009 statement is clear. The Veteran has withdrawn the matter of entitlement to a TDIU. Due to the withdrawal of this issue, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the claim.

Duties to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), VA has a duty to notify a claimant of any information and evidence needed to substantiate and complete claims.  

The Veteran was notified in a May 2003 letter as to the information and evidence needed to substantiate his and VA's duties for gathering evidence. He was readvised of this information in September 2003 and January 2005 letters. A May 2007 letter advised him of how VA assigns disability ratings and effective dates in compliance with the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). The 2007 letter was provided to the Veteran after the initial adjudication of his claims and thus represents a "timing error." See Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the claims were re-adjudicated in multiple supplemental statements of the case and timing errors can be effectively "cured" by such subsequent readjudication. See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran has not been specifically advised of the disability rating criteria pertinent to his increased rating claims. See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). However, the Court held in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009) that VCAA notice in a claim for increased rating need not be "veteran specific" or include reference to impact on daily life or rating criteria. As the Veteran was advised in the May 2007 letter as to how disability ratings are set and that he could submit evidence of current severity and employment effects, he has received legally sufficient notice. 

In regard to the claim for service connection for hearing loss that is decided below, the Veteran also has received sufficient notice. The Board is remanding the remaining service connection claims for the provision of additional notice in accordance with 38 C.F.R. § 3.159(e) - that alternative forms of evidence can be developed to substantiate a claim when service records are missing. Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992). As his claims for increased disability ratings are based on evidence of current severity and his claim for service connection for hearing loss is denied due to lack of disability, he is not prejudiced in regard to the lack of notice of additional ways to substantiate any in-service occurrences. See Bernard v. Brown, 4 Vet. App. 384 (1993). Although the Board could remand the Veteran's claims for increased ratings and hearing loss for the provision of the additional notice, such notice would be immaterial to the outcome of this case. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law is not appropriate when it imposes additional burdens with no benefit flowing to the Veteran). 




VCAA is not applicable, where additional assistance would not aid a claimant in substantiating a claim. Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). VA may proceed with adjudication of a claim if errors in any VCAA notice are not prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). In specific regard to the claim for bilateral hearing loss, missing service treatment records do not obviate the need for the Veteran to present medical evidence of a current disability. See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)). 

As noted above, this claim was remanded in April 2007 for the RO/AMC to obtain clarification from the Veteran, obtain any outstanding private treatment records, and make another attempt to obtain available service records from the National Personnel Records Center. In August 2009, the Board remanded the claim for further efforts toward obtaining outstanding records of active and reserve service and outstanding treatment records, requesting that the Veteran complete a TDIU claim form, and the provision of additional VA examinations. The Veteran has been asked for clarification, additional private and VA treatment records have been obtained, the RO/AMC has obtained all existing records of the Veteran's active and reserve duty, a TDIU claim form was mailed to the Veteran, and additional examinations were completed in February 2011. Although the Veteran did not return the TDIU claim form, the RO/AMC substantially completed the remand directives. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). The case has been returned to the Board for appellate review. 

VA has a duty to ensure that its examinations or opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The 2003 and 2011 examination reports reflect review of the claims file, and interview with, and examination of, the Veteran. The examinations are adequate for the claims herein decided. The Veteran has not contended that his residuals of right pubis fracture or right femoral neuropathy have measurably worsened since the 2011 examinations. See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). The duty to assist has been met. 38 C.F.R. § 3.655.

The applicable duties to notify and assist have been satisfied. There is sufficient evidence on file in order to decide this appeal and the Veteran has been given ample opportunity to present evidence and argument in support of his claims. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, all the evidence in the claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the claimant or on her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).


Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history. 38 C.F.R. §§ 4.2, 4.41. An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

As the Veteran has already been granted entitlement to compensation for a right hip disability and associated neuropathy, increases in the disability ratings are at issue and it is the present levels of disability that are of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, staged ratings may be appropriate if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).


The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   




In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Ratings shall be based, as far as practicable, upon the average impairments of earning capacity; however, the Secretary shall, from time to time, readjust this schedule of ratings in accordance with experience. To accord justice in an exceptional case in which the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities. The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The record reflects that the Veteran experienced a fracture of the pubic ramus and bilateral ischial tuberosities as the result of a motor vehicle accident while he was on active duty service in December 1968. He was examined in December 1969 and diagnosed with a healed fracture of the right pubic bone with secondary right femoral neuropathy. The Veteran reported weakness of the right leg and right thigh, but his gait was intact. The femoral neuropathy was described as mild. A January 1970 rating decision granted entitlement to service connection for residuals of the pubic fracture and for femoral neuropathy; a 10 percent disability was assigned for each disability.

In June 1971, the Veteran was examined for enlistment into the Air National Guard. An examination states that he had no complications and no sequelae from the motor vehicle accident injuries. That observation is repeated on subsequent examinations and the Veteran reported no problems on self reports of medical history completed in June 1971, August 1972, August 1973, August 1975, September 1977, November 1978, October 1979, January 1980, June 1980, June 1981, April 1982, and September 1985.

He was re-examined by VA in September 1971 and November 1974. The September 1971 report states that the femoral neuropathy had improved. The 1974 report again diagnosed partial, mild right femoral neuropathy.

A December 2001 VA treatment note indicates that the Veteran experienced multiple traumas in the past and experienced probable osteoarthritis. The Veteran informed the health care provider that he experienced nerve sensory loss to the right inner thigh after the in-service motor vehicle accident. He reported that sensory loss had continued.

In April 2003, the Veteran filed a claim of entitlement to increased disability ratings for the fractured pubic bone residuals and femoral neuropathy. He contended that the disabilities had increased in severity.

The Veteran was afforded a VA examination in May 2003. The examination report reflects a summary of the Veteran's in-service injury. The examiner noted that the Veteran had a slightly antalgic gait with a limp on the left side. However, the right hip had normal range of motion without pain or swelling. The examiner found no evidence of sensory or motor weakness in the lower extremities and there was no pain upon palpation of the pelvic rami or symphysis and no pain from compression test of the iliac rings. X-rays showed mild bilateral degenerative hip changes without subluxation or dislocation. X-rays of the right femur were normal and there was no paralysis of the lower extremities.

A September 2003 VA treatment note observes the Veteran's history of pelvic fracture.

The Veteran's brother submitted an August 2004 statement reporting that he had observed his brother "struggle with all kinds of problems that [he] fe[els] are most definitely the result of the car accident in 1968." His brother stated that the Veteran lived in Florida because of arthritis in the hip and pelvis.

A May 2008 private medical opinion states that the Veteran had a significantly antalgic gait, but discusses gait disturbance in relation to ankle disabilities.

The Veteran was afforded another VA examination in February 2011. The examination report reflects review of the claims file and summarizes the medical evidence of record. After examining the Veteran, the examiner noted that his gait was normal and found no residuals of the in-service acetabulum fracture, pubic fracture, ischial tuberosity fracture, or separation of the pubic symphysis. The report reflects that the Veteran complained of pain in the left pelvic area. The examiner stated that the medical evidence of record, and his examination, revealed no evidence of any non-union, loose motion, or spiral or complicated fracture. The examiner observed normal healing from the in-service injuries and stated that there should be no residuals since the healed areas appeared normal.

The examiner noted that the Veteran reported right thigh weakness and observed that medical evidence within the claims file showed that he experience incomplete femoral obturator nerve injury with evidence of on-going recovery. The examiner described the nerve injury as improved. Reflex, sensory, and motor examination revealed no abnormalities with the exception of a missing ankle reflex due to an earlier ankle surgery. In conclusion, the examiner assessed the Veteran with a right femoral neuropathy, by history, that had resolved without residuals. The examiner stated that there was no objective evidence of paralysis of the anterior crural nerve or quadriceps extensor muscle. The examiner noted no effect from either disability on the Veteran's employment.

Residuals of a fractured right pubis bone 

The Veteran is claiming entitlement to an evaluation in excess of 10 percent for residuals of a fractured right pubis bone. For the reasons and bases discussed below, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent.  

The residuals of the Veteran's right pubis fracture disability were rated under Diagnostic Codes 5299-5255. See 38 C.F.R. §§ 4.71a ; see also 38 C.F.R. § 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen). The RO rated the Veteran's disability by analogy. When a specific disability is not list in the rating schedule, it can be rated under a closely related disability with similar affected functions and closely analogous anatomical localization and symptomatology. See 38 C.F.R. § 4.20 (2011). When an unlisted disease, injury, or residual condition is encountered and must be rated by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition. See 38 C.F.R. § 4.27.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5255 is used to rate disabilities involving impairment of the femur.  Malunion of the femur warrants a 10 percent evaluation with slight knee or hip disability, a 20 percent evaluation with moderate knee or hip disability, and 30 percent evaluation with marked knee or hip disability. 38 C.F.R. § 4.71a , Diagnostic Code 5255 (2011). 

The terms "moderate" and "marked" are not defined. Rather than applying a mechanical formula, the Board must arrive at an equitable and just decision after evaluating the evidence. 38 C.F.R. § 4.6 (2011). VA examiner use of terminology such as "moderate" and "marked" is an element of the evidence, but is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2011).

The Veteran filed a claim for an increased disability evaluation in April 2003. No medical evidence associated with the record indicates an increase in the level of his disability during the one year period before he filed his claim. 38 U.S.C.A. § 5110(b)(2) ; 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

While not dispositive of this issue, while the Veteran stated in his claim that the severity of his disabilities had increased, he did not describe any symptomatology. The medical evidence of records does not reflect any complaints or treatment for residuals of the right pubic fracture. Although treatment notes do show that the Veteran complained of hip pain in May 2003 and September 2005, they reflect complaints of pain in the left hip - he has filed for service connection for a separate left hip disability and no medical evidence links his complaints of left hip pain to his right pubis fracture. 

A May 2003 VA examiner noted a well-healed pelvic rami without deformity, but observed some mild bilateral degenerative changes. Significantly as it bears upon the Veteran's assertion of a non-specific worsening of symptoms, the February 2011 examiner stated that the Veteran experienced no residual functional impairment due to the fracture.

As noted above, a 10 percent evaluation is warranted for slight disability under the most analogous disability code. A 20 percent evaluation is not warranted unless there is moderate disability. Although the term moderate is not defined, the pertinent disability codes refer to symptoms such as malunion and nonunion of joints and decreased range of motion. The medical evidence of record reflects that the Veteran experiences no such symptoms due to his right pubis fracture. A 20 percent evaluation is not warranted based on the evidence. 38 C.F.R. § 4.6. 

As there is no evidence supporting an increased rating for the residuals of right pubis fracture, there also is no basis for a staged rating. The claim must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56. 

Residuals of a right femoral neuropathy 

The Veteran is claiming entitlement to an evaluation in excess of 10 percent for residuals of a right femoral neuropathy. For the reasons and bases discussed below, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent.  




The Veteran's right femoral neuropathy was rated under Diagnostic Code 8526. See 38 C.F.R. §§ 4.124a. Code 8526 applies to disabilities of the anterior crural nerve (femoral). The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts, 5 Vet. App. at 538.

Under Diagnostic Code 8526 (8626, 8726) when there is evidence of mild incomplete paralysis (neuritis, neuralgia), a 10 percent disability rating is assigned. Where there is moderate incomplete paralysis, a 20 percent disability rating is assigned. Where there is severe incomplete paralysis, a 30 percent disability rating is warranted. Where there is complete paralysis of the quadriceps extensor muscles, the maximum 40 percent disability rating is assigned. See 38 C.F.R. § 4.124, Diagnostic Code 8526 (2011). A note to 38 C.F.R. § 4.124a  states that the term "incomplete paralysis" where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. Also, when peripheral nerve involvement is wholly sensory, the rating should be for the mild or, at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement. Id.  

The Veteran filed a claim for an increased disability evaluation in April 2003. No medical evidence associated with the record indicates an increase in the level of his disability during the one year period before he filed his claim. 38 U.S.C.A. § 5110(b)(2) ; 38 C.F.R. § 3.400(o)(2); Gaston, 605 F.3d at 982.

As noted, the Veteran stated in his claim that the severity of his disabilities had increased, but he did not describe any symptomatology. The medical evidence of record reflects no treatment for residuals of the right femoral neuropathy that was diagnosed in the year following his in-service motor vehicle accident. He did inform a December 2001 VA health care professional and the February 2011 VA examiner that he had continued to experience residual nerve sensory loss to the right inner thigh since the accident. However, a May 2003 VA examiner noted no evidence of sensory loss or motor weakness in the lower extremities and no significant paralysis of the lower extremities. Further, the February 2011 examination revealed no reflex, sensory, or motor abnormalities related to the femoral neuropathy and the examiner determined that there were no residuals of femoral neuropathy.

As noted above, a 10 percent rating is appropriate when there is evidence of mild incomplete paralysis, mild neuritis, or mild neuralgia and a 20 percent rating is not appropriate unless there is moderate disability. 38 C.F.R. § 4.124a directs that a wholly sensory nerve disability should be rated as mild or, at most, moderate. There is no evidence of any paralysis, neuritis, or neuralgia during the appellate period. The Veteran reported some sensory impairment in December 2001 and February 2011, but medical evidence reflects that he experiences no current sensory disability. As the 2003 and 2011 VA examiners diagnosed no current symptoms of femoral neuropathy, there is no basis for assigning a higher 20 percent rating for the Veteran's residuals of right femoral neuropathy. To the extent that the Veteran complains of residual sensory disturbance, a 10 percent disability rating already compensates him for slight sensory disability.

As there is no medical evidence supporting an increased rating for the residuals of right femoral neuropathy, there also is no basis for a staged rating. The claim must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable. See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Other Considerations

The Board has also considered whether either issue should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1). See Barringer v. Peake, 22 Vet. App. 242 (2008). However, the record does not reflect that the manifestations of the disabilities are in excess of those contemplated by the assigned rating. The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required." Thun v. Peake, 22 Vet. App. 111, 115 (2008). On this basis, the Board has concluded that referral of either matter for extra-schedular consideration is not in order.

Service Connection - Bilateral Hearing Loss

Service connection will be granted if it is shown that a Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. §§ 1110 , 1131 (West 2002); 38 C.F.R. § 3.303. 

Service connection may also be granted for certain chronic diseases, such as sensorineural hearing loss, when such disease is manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d). Generally, to prove service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran contends that he has bilateral hearing loss as the result of his military service. The Board finds that the preponderance of the evidence of record does not support his contentions and service connection for bilateral hearing loss must be denied.

Service personnel records show that the Veteran worked near aircraft. He has reported being exposed to loud aircraft noises and he is competent to report the circumstances of his service. 38 C.F.R. § 3.159. However, hearing loss disability claims are governed by 38 C.F.R. § 3.385. This regulation provides hearing loss is a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater. 38 C.F.R. § 3.385. Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent. Id. 

The Veteran contends that he experiences a bilateral hearing loss disability. However, he must have a hearing loss disability as defined by VA regulation for purposes of service connection. The record does not reflect that the Veteran currently has bilateral hearing loss as defined by VA. 

A May 2003 letter from a private audiologist states that "his hearing is just within the normal limits." Although the letter also states that otoacoustic emission function was absent in the high frequencies, that does not constitute a disability under pertinent VA regulations. 38 C.F.R. § 3.385. The private audiologist's findings are reiterated in a June 2003 letter from the Veteran's private physician. In February 2011, the Veteran was afforded a VA audiological examination. Testing revealed his hearing to be within normal limits.

The record contains no evidence of a current hearing disability. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). As the competent medical evidence of record is negative for bilateral hearing loss for VA compensation purposes, service connection cannot be granted and the claim must be denied.


ORDER

The appeal of entitlement to a TDIU is dismissed.

An evaluation in excess of 10 percent for residuals of right pubis fracture is denied.

An evaluation in excess of 10 percent for residuals of right femoral neuropathy is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The claims file reflects that the Veteran's entire service record could not be located. The RO/AMC made appropriate inquiries, issued a formal finding of unavailability, and notified the Veteran that the records could not be located. However, the record does not reflect that he was advised pursuant to 38 C.F.R. § 3.159(e) that alternative forms of evidence could be developed to substantiate the claim. Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992). The RO/AMC must issue corrective notice.

Pursuant to the Board's August 2009 remand, the Veteran was afforded VA examinations in February 2011 for the purpose of obtaining medical opinions as to whether the claimed back, left hip, and left ankle disabilities were likely related to his service. 

The 2011 examiner opined that the Veteran's claimed back disability was not likely related to his active duty service. However, the Board directed the examiner to provide an opinion as to whether any current back disability was likely related to active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA). The examiner observed that the earliest evidence of back injury was in 1978, when the Veteran was no longer in service. However, the record reflects treatment for back pain in 1977 and shows that the 1978 injury was incurred in the line of duty while the Veteran was on reserve service. Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service and active service includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. 38 C.F.R. § 3.6(a). 

The 2011 examiner also opined that a left hip disability was not the likely result of the Veteran's active duty service or a service-connected disability. In explaining this opinion, the examiner observed that following the Veteran's service there was no documented left hip disability until a May 2003 VA examiner diagnosed osteoarthritis of the bilateral hips. The examiner did not address the Veteran's contention that he experiences posttraumatic arthritis in the left hip and did not discuss the 2003 examiner's findings that the osteoarthritis was "more involved" on the left side than on the right. Under Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Board has a duty to address all theories of entitlement explicitly raised by the claimant and, under Dalton v. Nicholson, 21 Vet. App. 23 (2007), the requested medical opinion must acknowledge/discuss the Veteran's contention as to the bases of any etiological relationships.

In regard to the left ankle disability, the 2011 examiner also opined that the Veteran did not have any current left ankle disability as the result of any incident of qualifying military service. The examiner stated that he had reviewed the record and found no evidence that the Veteran experienced a left ankle fracture while on active duty service. However, a December 1968 hospital record states that the Veteran's left foot and ankle were swollen following his in-service motor vehicle accident. The Veteran contends that swelling was evidence of a fractured ankle and submitted private medical opinions stating that he experienced a left ankle fracture as the result of the accident. Medical opinions must acknowledge/discuss the Veteran's contention as to the bases of any etiological relationships. Dalton, 21 Vet. App. 23.

The Board finds that the examination report must be returned to the examiners for clarifying opinions after other appropriate development is completed. 38 C.F.R. § 4.2.


The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file. Gather outstanding records of VA medical treatment - generated AFTER December 1, 2010 - and associate them with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

2. Concurrent with the above, issue the Veteran another letter informing him of the status of his service records AND advise him that alternative forms of evidence can be developed to substantiate his claim, including, but not limited to "buddy certificates" and letters. Dixon, 3 Vet. App. at 263-264.

3. After the above actions, in accordance with 38 C.F.R. § 4.2, return the Veteran's claims file to the February 2011 examiners (if unavailable, the file should be provided to other examiners of suitable background and experience WHO MAY REQUEST A RE-EXAMINATION IF DEEMED NECESSARY) to clarify the 2011 opinions. The following considerations will govern the review:

a. The entire claims folder and a copy of this remand must be made available to the examiners . 

b. In all conclusions, the examiners must identify and explain the medical basis or bases, with identification of pertinent evidence of record. If unable to render an opinion without resort to speculation, the examiner must explain why and so state. Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

c. The examination report must reflect review of pertinent material in the claims folder. 

d. The back/spinal examiner must independently review the record for pertinent evidence and provide an opinion including the Veteran's active duty, active duty for training, and inactive duty for training. His or her attention is called to the evidence identified below:

i. A December 1968 private hospital record observing slight curvature of the lumbar spine to the right;

ii. A September 1977 service treatment note showing right back pain after moving equipment;

iii. A March 1978 line-of-duty determination for a back injury;

iv. A July 1982 note reflecting treatment for an on-the-job back injury;

v. July 2002 VA treatment notes reflecting that the Veteran reported back pain in relationship to his work duties;

vi. A May 2003 private medical opinion correlating current back pain to the effects of injuries sustained in the in-service motor vehicle accident;

vii. A September 2003 VA treatment note describing his back pain as ongoing;

viii. A November 2006 MRI report stating that the Veteran's back showed "more than a typical amount" of degenerative changes than expected based on age;

ix. A December 2006 note stating that the Veteran had experienced back pain for MORE than six (6) months; and

x. A December 2010 VA treatment note reflecting diagnosis of degenerative joint disease of the spine;

e. The hip/joints examiner must independently review the record for pertinent evidence and provide an opinion including the Veteran's active duty, active duty for training, and inactive duty for training. His or her attention is called to the evidence identified below:

i. A December 1968 private hospital record observing left hip dislocation and a December 1968 radiologic report noting "possibly a fracture of the floor of the left acetabulum and fractures of the left pubic bone;" and 

ii. A May 2003 VA examination report and x-rays revealing more degenerative changes to the left than right hip;

f. The ankle/joints examiner must independently review the record for pertinent evidence and provide an opinion including the Veteran's active duty, active duty for training, and inactive duty for training. His or her attention is called to the evidence identified below:




i. A December 1968 private hospital record observing that the Veteran's left foot and ankle were swollen following his motor vehicle accident;

ii. An August 1975 service record showing that the Veteran reported injuring his left ankle during a basketball game and receiving subsequent tendon surgery;

iii. A May 2003 private treatment note stating that the Veteran experiences sequelae of an in-service left ankle fracture;

iv. May 2003 VA examination showing bilateral posttraumatic changes in the ankles;

v. A March 2007 left ankle x-ray showing possible acute trauma;

vi. May and July 2008 private evaluation of the Veteran's left ankle observing injury from the 1968 accident; and

vii. A November 2009 private medical opinion identifying a left ankle injury from the 1968 motor vehicle accident that predisposed the Veteran to injury in 1977;

g. The examiners must provide current diagnoses, address the Veteran's contentions, and state whether any of the claimed disabilities are likely the result of any period of qualifying service to include pertinent periods of ACDUTRA and INACDUTRA. 

4. Readjudicate the Veteran's claims. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010). If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address. It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


